August 13, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  RENDRICK ANTHONY CHEEKS, Appellant

NO. 14-12-00676-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in judgment.
The Court orders the judgment AFFIRMED, appellant pay all costs incurred by
reason of this appeal, and that this decision be certified below for observance.